Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The references cited in the PCT international search report by the applicant have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim [4 and 13] are objected to because of the following informalities:  It is not specified what the vehicle apparatus being claimed is being installed in. Applicant needs to explain whether communicator is limited to receiving image only when it is in an autonomous mode. Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150370272 A1 Reddy in view of US 20180096684 A1 Goote, Santarone [US 10025887 B1], and US 20200218274 A1 Lee

Regarding claim 1: Reddy teaches: A virtual home service apparatus [0040] “In some embodiments, the smart-home environment 30 of FIG. 2 includes a number of smart home devices 10, including intelligent, multi-sensing, network-connected devices, that can integrate seamlessly with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful smart-home objectives.” [0047] “The smart-home environment 30 may also include communication with devices outside of the physical home but within a proximate geographical range of the home”; for providing data for supporting a virtual home interface to a vehicle apparatus [0048] “For example, a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 66. A web page or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user.” “By virtue of network connectivity, one or more of the smart-home devices of FIG. 2 can further allow a user to interact with the device even if the user is not proximate to the device.”; for providing the virtual home interface for controlling an operation of a home appliance installed in a home, [0048] “A web page or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current set point temperature for a device and adjust it using a computer. The user can be in the structure during this remote communication or outside the structure.” [0049] “An occupant can use their registered device 66 to remotely control the smart devices of the home, such as when the occupant is at work or on vacation.” comprising: a communicator;  [0048] “, a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device”; 

Goote also teaches: The apparatus for providing data for supporting a virtual home interface to a vehicle apparatus for providing the virtual home interface for controlling an operation of a home appliance installed in a home, [US 20180096684 A1 Goote 0020] “With reference to FIGS. 1 and 2, a vehicle-based remote control system 22 is shown according to embodiments of the present invention…the remote control system 22 communicates with server 16 and enables a user, typically a vehicle occupant (e.g. the driver), to remotely control device 10 and/or devices 18 linked thereto without having to issue a user voice command.” [Goote 0038] “For example, the pre-recorded user voice command may be transmitted to server 16, which generates a command for executing an action specified by the pre-recorded user voice command. In turn, the command is transmitted to the one or more smart devices and is executed thereby.” 

Reddy does not teach but Goote does teach: the apparatus comprising: a communicator; [Goote 0020]“The mobile electronic device 24 connects to the internet 14 through a cellular telephone tower 28 or through other known means such as Wi-Fi. The mobile electronic device 24 may be a smartphone, tablet, or the like, or may alternatively be a dedicated device integrated with the vehicle or portable in nature.“ *Examiner interprets the WI-FI connection as the communicator between the vehicle and the home appliance system. [0022] “The interface 34 may include a wireless communication transceiver 42 for enabling the controller 36 to wirelessly communicate with the mobile electronic device” 


It would have been obvious for one of ordinary skills to modify the remote control of home appliances from a vehicle as taught by Goote with obtaining an appliance’s location and SLAM info based on user ID as taught by Reddy. This modification would have been made in order to limit the access of control to specific users.

Reddy does not teach, however Lee teaches: a home information collector for obtaining a design drawing of the home through the communicator based on user identification information of the home appliance, US 20200218274 A1 Lee: [0077] In operation S510, the robot cleaning apparatus 1000 may acquire reference map data corresponding to the user's address. For example, the robot cleaning apparatus 1000 may obtain a floor plan of an apartment corresponding to the user's address. The robot cleaning apparatus 1000 may extract reference map data corresponding to a user's address from a memory or receive from a server.
It would have been obvious for one of ordinary skills to modify the teachings of collecting the design drawing in the home as taught by Reddy with basing the design drawing on the user identification information (address) as taught by Lee. This modification would have been made in order to ensure that design obtained is actually related to the desired location/house. (Lee [0119]: “Once the user's address is input through the GUI of FIG. 16, the reference map corresponding to the input user's address may be provided to the robotic cleaning apparatus”)

Reddy does not teach, however Lee teaches: a home appliance identifier for obtaining an internal image and SLAM information of the home through the communicator, and identifying the location and state of the home appliance based on the internal image and the SLAM information; [0057] “the robotic cleaning apparatus 1000 may capture an image of the object in the cleaning space a plurality of times using a camera of the robotic cleaning apparatus 1000. The robotic cleaning apparatus 1000 may generate the object information using a plurality of images generated through capturing of the object. The object information, which indicates an attribute of the object, e.g., a type of the object, a size of the object, a position of the object, etc. The object may include things, for example, and without limitation, furniture, a home appliance, a living tool, etc., in the cleaning space.” *position info is location and type of object is the state.

It would have been obvious for one of ordinary skills to modify the teachings of obtaining an image of the appliances as taught by Reddy with obtaining the SLAM info by updating with new info and using that info to identify the location and state of the appliances. This modification would have been done to constantly keep the user aware of what each appliance is doing allowing for a smoother human machine interaction and better control of the home.

Reddy does not teach, however Santarone [US 10025887 B1 15]  teaches: obtaining a 3D drawing by converting the design drawing; and a virtual home implementator for generating virtual home information by reflecting the location and state of the home appliance to the 3D drawing, wherein the virtual home information is provided to the vehicle apparatus as the data for supporting the virtual home interface; Santarone [15] “An Augmented Virtual Model is created in a virtual environment that exists parallel to physical embodiments of the Augmented Virtual Model in a physical environment. Details of one or more physical structures and other features within a real estate parcel are generated and quantified and represented in the Augmented Virtual Model. The Augmented Virtual Model exists in parallel to a physical structure in that the AVM includes virtual representations of physical structures and additionally receives and aggregates data relevant to the structures.” *The augmented virtual model is the virtual home implementator. [18] “Geolocation and direction will be used to access virtual reality representations of a home including actual “as built imagery” incorporated into the design model that accurately indicates locations and types of features and also provide images or other captured data. Exemplary data may include as built locations of structural components (studs, headers, doorways, windows, rafters etc.); HVAC, electrical, plumbing, appliances, equipment, etc.” * The locations and type of features are the virtual home info which are incorporated into the virtual reality. [20] “Aspects of the Augmented Virtual Model may be presented via a user interface that may display on a tablet or other flat screen”; * the interface is the vehicle apparatus which receives the virtual home info.

It would have been obvious for one of ordinary skills to modify the teachings of providing the virtual home info to the vehicle apparatus as taught by Reddy with the teachings of generating a 3D drawing and reflecting the location and state of the home appliance to the 3D drawing as taught by Santarone. This modification would have been done to ensure that the 3D map has all the necessary information for the user to properly control the appliances.


Claim 2: Reddy does not teach, however Lee teaches: The virtual home service apparatus of claim 1, wherein the home information collector generates a design drawing request signal that requests the design drawing by using an address registered at the time of sale of the home appliance as the user identification information, US 20200218274 A1 Lee : [0077] In operation S510, the robot cleaning apparatus 1000 may acquire reference map data corresponding to the user's address. For example, the robot cleaning apparatus 1000 may obtain a floor plan of an apartment corresponding to the user's address. The robot cleaning apparatus 1000 may extract reference map data corresponding to a user's address from a memory or receive from a server.
It would have been obvious for one of ordinary skills to modify the teachings of collecting the design drawing in the home as taught by Reddy with basing the design drawing on the user identification information (address) as taught by Lee. This modification would have been made in order to ensure that design obtained is actually related to the desired location/house. (Lee [0119]: “Once the user's address is input through the GUI of FIG. 16, the reference map corresponding to the input user's address may be provided to the robotic cleaning apparatus”)


Regarding Claim 3: 
Modified Reddy teaches: The virtual home service apparatus of claim 1, wherein the home information collector generates a design drawing request signal that requests the design drawing by using an address registered at the time of sale of the home appliance as the user identification information, 
Reddy also teaches: and transmits the generated design drawing request signal to a real estate construction company server through the communicator, and wherein the communicator receives information comprising the design drawing from the real estate construction company server. [Reddy 0049] “In some examples, some or all of the occupants (e.g., individuals who live in the home) can register their device 66 with the smart-home environment 30. Such registration can be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home. An occupant can use their registered device 66 to remotely control the smart devices of the home,” [0040] “In some embodiments, the smart-home environment 30 of FIG. 2 includes a number of smart home devices 10, including intelligent, multi-sensing, network-connected devices, that can integrate seamlessly with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful smart-home objectives.” [0047] “The smart-home environment 30 may also include communication with devices outside of the physical home but within a proximate geographical range of the home”; *The central serer is the real estate server.


Regarding Claim 4: 
Modified Reddy teaches: The virtual home service apparatus of claim 1,
Reddy also teaches:  wherein the communicator receives the internal image and the SLAM information based on a downlink grant of a 5G network connected for operating a vehicle, in which the vehicle apparatus has been installed, in an autonomous driving mode, and wherein the internal image and the SLAM information are provided from a robot cleaner disposed in the home connected to the 5G network [Reddy 0074] “and one or more of the smart-home devices 10 can be in communication with a remote server over the Internet. Alternatively, or in conjunction therewith, each service robot 69 can be configured to communicate directly with a remote server by virtue of cellular telephone communications, satellite communications, 3G/4G network data communications, or other direct communication method.” Reddy 0068] “the central server or cloud-computing system (device service) 64 or some other device could automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house).” *Examiner interprets that 5G is just an update of the 3G/4G WI-FI connection. 

Regarding Claim 5: Modified Reddy teaches: The virtual home service apparatus of claim 4, 
Reddy does not teach however Santarone and Goote teach: further comprising a user interface for providing the virtual home interface, wherein the user interface comprises a transparent display attached to a vehicle window. [Santarone 20] “Aspects of the Augmented Virtual Model may be presented via a user interface that may display on a tablet or other flat screen”;
 [Goote 0020] also teaches as further reference “The remote-control system 22 may include a first in-vehicle device, shown as a mobile electronic device 24, generally located inside a vehicle 26. In alternative embodiments, the first in-vehicle device may be integrated within vehicle equipment such as, for example, a center control console, an overhead console, and the like. The mobile electronic device 24 connects to the internet 14 through a cellular telephone tower 28 or through other known means such as Wi-Fi. The mobile electronic device 24 may be a smartphone, tablet, or the like, or may alternatively be a dedicated device integrated with the vehicle or portable in nature.”


It would have been obvious for one of ordinary skills to modify the virtual home service apparatus of claim 4 as taught by Reddy with user interface for providing the virtual home interface as taught by Santarone and Goote. This modification would have been made in order to allow the user to visualize where the robot and appliances are and to send command to the robot.


Regarding Claim 6: Modified Reddy teaches: The virtual home service apparatus of claim 5, 
Reddy does not teach however Goote teaches:  wherein the user interface obtains an input signal that controls the home appliance by voice recognition. [Goote 0038] “the controller 36 prompts another in-vehicle device (e.g., mobile electronic device 24) to transmit the pre-recorded user voice command to a server in communication with one or more smart devices located remotely from a vehicle. For example, the pre-recorded user voice command may be transmitted to server 16, which generates a command for executing an action specified by the pre-recorded user voice command. In turn, the command is transmitted to the one or more smart devices and is executed thereby.” [Goote 0028] “In a third implementation, the pre-recorded user voice command is supplied by application 52 and includes the following semi-generic voice command recording: “Alexa, turn ON______,” where the user is required to fill out the blank by speaking and recording “the front lights”, after which, application 52 updates the semi-generic voice command recording to include the user-supplied recording, which may include one or more spoken words. The user may then assign the updated semi-generic voice command recording to one of the buttons A, B, C, thereby completing the setup process.”
It would have been obvious for one of ordinary skills to modify the virtual home service apparatus of claim 5 as taught by Reddy with controlling the home appliance by voice recognition as taught by Goote. This modification would have been made in order to allow the user to control the robot remotely only using their voice so they don’t have to look way from the road.

Regarding Claim 7: Modified Reddy teaches: The virtual home service apparatus of claim 5, 
Reddy does not teach however Goote teaches:   wherein the user interface obtains an input signal that controls the home appliance by touch detection of an area of the transparent display where the home appliance has been displayed. [Goote 0038] “As shown in FIG. 4, an in-vehicle device is provided at step A. The in-vehicle device includes the user-input mechanism 32 and the controller 36. The user-input mechanism 32 includes at least one actuatable member having a pre-recorded user voice command assigned thereto. At step B, input is supplied from the user-input mechanism 32 to the controller 36 based on activation of the at least one actuatable member.” *actuatable member is similar to touch detection area. The supplied input is the input signal that controls the home appliances.

It would have been obvious for one of ordinary skills to modify the virtual home service apparatus of claim 5 as taught by Reddy with controlling the home appliance by touch detection of an area of the transparent display as taught by Goote. This modification would have been made in order to allow the user to control the robot by touching the screen allowing for better human machine interaction.


Regarding Claim 8: Modified Reddy teaches: The virtual home service apparatus of claim 5, 49wherein the user interface provides an interface for receiving additional home appliance information in the home, [Reddy 0044] “the smart home device 10 within the smart-home environment 30 may further includes a number of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as “smart appliances 58”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth”; * [Reddy 0076] “During the course of the away-service robot activity, during which the away-service robots may continuously detect and send their in-home location coordinates to the central server” *Robot sends location info to server which sends it to the in-vehicle device. [US 20180096684 A1 Goote 0020] “With reference to FIGS. 1 and 2, a vehicle-based remote-control system 22 is shown according to embodiments of the present invention…the remote-control system 22 communicates with server 16 and enables a user, typically a vehicle occupant (e.g. the driver), to remotely control device 10 and/or devices 18 linked thereto. *The user can receive appliance information from the car interface which receives it from the server and can remotely control the devices.

wherein the home appliance identificator determines the unique characteristics of the additional home appliance according to the acquisition of the additional home appliance information through the user interface, [Reddy 0103] “Extrinsic information 122 can be used to interpret data received from a device, to determine a characteristic of the environment near the device (e.g., outside a structure that the device is enclosed in), to determine services or products available to the user,” *extrinsic information is the unique characteristics of the appliances.” [0044] “When plugged in, an appliance can announce itself to the smart-home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart-home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art.” * the smart-home network is the appliance identificator as it can identify any appliance that is added to the network.
defines an area where the robot cleaner will obtain updated internal image and updated SLAM information in the home based on the unique characteristics, [Lee 0044] “The basic map data may include a map indicating the region where the robotic cleaning apparatus 1000 is allowed to travel in the cleaning space” *the basic map defines the area that will be imaged by the robot. [Lee 0057] “In operation S210, the robotic cleaning apparatus 1000 may generate object information regarding an object in the cleaning space. While traveling in the cleaning space, the robotic cleaning apparatus 1000 may capture an image of the object in the cleaning space a plurality of times using a camera of the robotic cleaning apparatus 1000” *the generated object information is the unique characteristics of each object in the cleaning space. As taught in claim 1 the SLAM info of the cleaning space is continuously collected.

 wherein the robot cleaner provides the updated internal image and the updated SLAM information only for the area defined by the home appliance identificator to the communicator, and wherein the virtual home implementator updates the virtual home information by reflecting the location and state of the additional home appliance to the 3D drawing. [US 20150370272 A1 Reddy 0068] “the central server or cloud-computing system (device service) 64 or some other device could automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house).” *Examiner interprets SLAM info to also be the map construction of the house; [Santarone 15] “An Augmented Virtual Model is created in a virtual environment that exists parallel to physical embodiments of the Augmented Virtual Model in a physical environment. Details of one or more physical structures and other features within a real estate parcel are generated and quantified and represented in the Augmented Virtual Model. The Augmented Virtual Model exists in parallel to a physical structure in that the AVM includes virtual representations of physical structures and additionally receives and aggregates data relevant to the structures.” *Santarone teaches converting 2D to 3D drawing based on appliances in environment. It has already been established that the map holds more the one appliance at a time.

Reddy does not teach, however Lee teaches: obtains the updated internal image and the updated SLAM information through the communicator, and identifies the location and state of the additional home appliance based on the obtained updated internal image and updated SLAM information, [Lee 0057] “the robotic cleaning apparatus 1000 may capture an image of the object in the cleaning space a plurality of times using a camera of the robotic cleaning apparatus 1000. The robotic cleaning apparatus 1000 may generate the object information using a plurality of images generated through capturing of the object. The object information, which indicates an attribute of the object, e.g., a type of the object, a size of the object, a position of the object, etc. The object may include things, for example, and without limitation, furniture, a home appliance, a living tool, etc., in the cleaning space.” *position info is location and type of object is the state. Internal image is captured image; plurality of images corresponds to SLAM info as the images are taken over time for accuracy.

Regarding Claim 10:
A virtual home service method for providing data for supporting a virtual home interface to a vehicle apparatus for providing the virtual home interface for controlling an operation of a home appliance installed in a home, [0040] “In some embodiments, the smart-home environment 30 of FIG. 2 includes a number of smart home devices 10, including intelligent, multi-sensing, network-connected devices, that can integrate seamlessly with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful smart-home objectives.” [0047] “The smart-home environment 30 may also include communication with devices outside of the physical home but within a proximate geographical range of the home” 
Reddy does not teach, however Lee teaches: comprising: a first operation that obtains a design drawing of the home based on user identification information of the home appliance, US 20200218274 A1 Lee : [0077] In operation S510, the robot cleaning apparatus 1000 may acquire reference map data corresponding to the user's address. For example, the robot cleaning apparatus 1000 may obtain a floor plan of an apartment corresponding to the user's address. The robot cleaning apparatus 1000 may extract reference map data corresponding to a user's address from a memory or receive from a server.
It would have been obvious for one of ordinary skills to modify the teachings of collecting the design drawing in the home as taught by Reddy with basing the design drawing on the user identification information (address) as taught by Lee. This modification would have been made in order to ensure that design obtained is actually related to the desired location/house. (Lee [0119]: “Once the user's address is input through the GUI of FIG. 16, the reference map corresponding to the input user's address may be provided to the robotic cleaning apparatus”)

 Reddy does not teach, however Santarone [US 10025887 B1]  teaches: and obtains a 3D drawing by converting the design drawing; Santarone 15 “An Augmented Virtual Model is created in a virtual environment that exists parallel to physical embodiments of the Augmented Virtual Model in a physical environment. Details of one or more physical structures and other features within a real estate parcel are generated and quantified and represented in the Augmented Virtual Model. The Augmented Virtual Model exists in parallel to a physical structure in that the AVM includes virtual representations of physical structures and additionally receives and aggregates data relevant to the structures.” *The augmented virtual model is the virtual home implementator. [18] “Geolocation and direction will be used to access virtual reality representations of a home including actual “as built imagery” incorporated into the design model that accurately indicates locations and types of features and also provide images or other captured data. Exemplary data may include as built locations of structural components (studs, headers, doorways, windows, rafters etc.); HVAC, electrical, plumbing, appliances, equipment, etc.” * The locations and type of features are the virtual home info which are incorporated into the virtual reality. [20] “Aspects of the Augmented Virtual Model may be presented via a user interface that may display on a tablet or other flat screen”; * the interface is the vehicle apparatus which receives the virtual home info.

It would have been obvious for one of ordinary skills to modify the teachings of providing the virtual home info to the vehicle apparatus as taught by Reddy with the teachings of reflecting the location and state of the home appliance to the 3D drawing as taught by Santarone. This modification would have been done to ensure that the 3D map has all the necessary information for the user to properly control the appliances.



 a second operation that obtains an internal image and SLAM information in the home; [US 20150370272 A1 Reddy 0068] “the central server or cloud-computing system (device service) 64 or some other device could automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house).” *Examiner interprets SLAM info to also be the map construction of the house and identifies the location and state of the home appliance based on the internal image and the SLAM information; and a third operation that generates virtual home information by reflecting the location and state of the home appliance to the 3D drawing, wherein the virtual home information is provided to the vehicle apparatus as the data for supporting the virtual home interface. [Reddy 0076] “The away-service robots are configured to be in operative data communication with the central server, and are configured such that they remain in a non-away-service state (e.g., a dormant state at their docking station) unless permission is granted from the central server (e.g., by virtue of an “away-service-OK” message from the central server) to commence their away-service activities.”  

It would have been obvious for one of ordinary skills to modify the remote control of home appliances from a vehicle as taught by Goote with obtaining an appliance’s location and SLAM info based on user ID as taught by Reddy. This modification would have been made in order to limit the access of control to specific users.


Regarding Claim 11:
Reddy teaches: and transmitting the generated design drawing request signal to a real estate brokerage server; and receiving information comprising the design drawing from the real estate brokerage server. [Reddy 0076] “During the course of the away-service robot activity, during which the away-service robots may continuously detect and send their in-home location coordinates to the central server”  

Reddy does not teach, however Lee teaches: 
The virtual home service claim method of claim 10, wherein the first operation comprises generating a design drawing request signal that requests the design drawing by using an address registered at the time of sale of the home appliance as the user identification information, US 20200218274 A1 Lee : [0077] In operation S510, the robot cleaning apparatus 1000 may acquire reference map data corresponding to the user's address. For example, the robot cleaning apparatus 1000 may obtain a floor plan of an apartment corresponding to the user's address. The robot cleaning apparatus 1000 may extract reference map data corresponding to a user's address from a memory or receive from a server.
It would have been obvious for one of ordinary skills to modify the teachings of collecting the design drawing in the home as taught by Reddy with basing the design drawing on the user identification information (address) as taught by Lee. This modification would have been made in order to ensure that design obtained is actually related to the desired location/house. (Lee [0119]: “Once the user's address is input through the GUI of FIG. 16, the reference map corresponding to the input user's address may be provided to the robotic cleaning apparatus”)




Regarding Claim 12:
Reddy teaches: and transmitting the generated design drawing request signal to a real estate construction company server; and receiving information comprising the design drawing from the real estate construction company server. [Reddy 0049] “In some examples, some or all of the occupants (e.g., individuals who live in the home) can register their device 66 with the smart-home environment 30. Such registration can be made at a central server to authenticate the occupant and/or the device as being associated with the home and to give permission to the occupant to use the device to control the smart devices in the home. An occupant can use their registered device 66 to remotely control the smart devices of the home,” [Reddy 0076] “During the course of the away-service robot activity, during which the away-service robots may continuously detect and send their in-home location coordinates to the central server”  

Reddy does not teach, however Lee teaches: 
The virtual home service method of claim 10, wherein the first operation comprises 51Attorney Docket No.: 48905-0009001 Client Ref.: LGPA-0079608 .00/LJS/YJSHIN ; 19AND195US02 generating a design drawing request signal that requests the design drawing by using an address registered at the time of sale of the home appliance as the user identification information, , US 20200218274 A1 Lee : [0077] In operation S510, the robot cleaning apparatus 1000 may acquire reference map data corresponding to the user's address. For example, the robot cleaning apparatus 1000 may obtain a floor plan of an apartment corresponding to the user's address. The robot cleaning apparatus 1000 may extract reference map data corresponding to a user's address from a memory or receive from a server.
It would have been obvious for one of ordinary skills to modify the teachings of collecting the design drawing in the home as taught by Reddy with basing the design drawing on the user identification information (address) as taught by Lee. This modification would have been made in order to ensure that design obtained is actually related to the desired location/house. (Lee [0119]: “Once the user's address is input through the GUI of FIG. 16, the reference map corresponding to the input user's address may be provided to the robotic cleaning apparatus”)



Regarding Claim 13:
The virtual home service method of claim 10, wherein the second operation comprises receiving the internal image and the SLAM information based on a downlink grant of a 5G network connected for operating a vehicle, in which the vehicle apparatus has been installed, in an autonomous driving mode, and wherein the internal image and the SLAM information are provided from a robot cleaner disposed in the home connected to the 5G network. [Reddy 0074] “and one or more of the smart-home devices 10 can be in communication with a remote server over the Internet. Alternatively or in conjunction therewith, each service robot 69 can be configured to communicate directly with a remote server by virtue of cellular telephone communications, satellite communications, 3G/4G network data communications, or other direct communication method.” Reddy 0068] “the central server or cloud-computing system (device service) 64 or some other device could automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house).” *Examiner interprets that 5G is just an update of the 3G/4G WI-FI connection.

Regarding Claim 14:

Modified Reddy teaches: The virtual home service method of claim 13, 
Reddy does not teach however Goote teaches:  further comprising a fourth operation that provides the virtual home interface, wherein the virtual home interface is provided through a transparent display attached to a vehicle window. [Goote 0020] “The remote-control system 22 may include a first in-vehicle device, shown as a mobile electronic device 24, generally located inside a vehicle 26. In alternative embodiments, the first in-vehicle device may be integrated within vehicle equipment such as, for example, a center control console, an overhead console, and the like. The mobile electronic device 24 connects to the internet 14 through a cellular telephone tower 28 or through other known means such as Wi-Fi. The mobile electronic device 24 may be a smartphone, tablet, or the like, or may alternatively be a dedicated device integrated with the vehicle or portable in nature.”

It would have been obvious for one of ordinary skills to modify the virtual home service apparatus of claim 13 as taught by Reddy with user interface for providing the virtual home interface as taught by Goote. This modification would have been made in order to allow the user to visualize where the robot and appliances are and to send command to the robot.


Regarding Claim 15:
Modified Reddy teaches: The virtual home service method of claim 14, 
Reddy does not teach however Goote teaches:   wherein the virtual home interface is a voice recognition interface for obtaining an input signal that controls the home appliance by voice recognition. [Goote 0038] “the controller 36 prompts another in-vehicle device (e.g., mobile electronic device 24) to transmit the pre-recorded user voice command to a server in communication with one or more smart devices located remotely from a vehicle. For example, the pre-recorded user voice command may be transmitted to server 16, which generates a command for executing an action specified by the pre-recorded user voice command. In turn, the command is transmitted to the one or more smart devices and is executed thereby.” [Goote 0028] “In a third implementation, the pre-recorded user voice command is supplied by application 52 and includes the following semi-generic voice command recording: “Alexa, turn ON______,” where the user is required to fill out the blank by speaking and recording “the front lights”, after which, application 52 updates the semi-generic voice command recording to include the user-supplied recording, which may include one or more spoken words. The user may then assign the updated semi-generic voice command recording to one of the buttons A, B, C, thereby completing the setup process.”

It would have been obvious for one of ordinary skills to modify the virtual home service apparatus of claim 14 as taught by Reddy with controlling the home appliance by voice recognition as taught by Goote. This modification would have been made in order to allow the user to control the robot remotely only using their voice so they don’t have to look way from the road.

Regarding Claim 16:
Modified Reddy teaches: The virtual home service method of claim 14, 
Reddy does not teach however Goote teaches:    wherein the virtual home interface is a touch input interface for obtaining an input signal that controls the home appliance by touch detection of an area of the transparent display where the home appliance has been displayed. [Goote 0038] “As shown in FIG. 4, an in-vehicle device is provided at step A. The in-vehicle device includes the user-input mechanism 32 and the controller 36. The user-input mechanism 32 includes at least one actuatable member having a pre-recorded user voice command assigned thereto. At step B, input is supplied from the user-input mechanism 32 to the controller 36 based on activation of the at least one actuatable member.” *Actuable member is touch input

It would have been obvious for one of ordinary skills to modify the virtual home service apparatus of claim 14 as taught by Reddy with controlling the home appliance by touch detection of an area of the transparent display as taught by Goote. This modification would have been made in order to allow the user to control the robot by touching the screen allowing for better human machine interaction.


Regarding Claim 17:
The virtual home service method of claim 14, further comprising: a fifth operation that provides an interface for receiving additional home appliance information in the home; [Reddy 0076] “During the course of the away-service robot activity, during which the away-service robots may continuously detect and send their in-home location coordinates to the central server”  *Robot sends location info to server which sends it to the in-vehicle device. , [Reddy 0044] “the smart home device 10 within the smart-home environment 30 may further includes a number of intelligent, multi-sensing, network-connected appliances 58 (hereinafter referred to as “smart appliances 58”), such as refrigerators, stoves and/or ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, and so forth”; * [Reddy 0076] “During the course of the away-service robot activity, during which the away-service robots may continuously detect and send their in-home location coordinates to the central server” *Robot sends location info to server which sends it to the in-vehicle device. [US 20180096684 A1 Goote 0020] “With reference to FIGS. 1 and 2, a vehicle-based remote-control system 22 is shown according to embodiments of the present invention…the remote-control system 22 communicates with server 16 and enables a user, typically a vehicle occupant (e.g. the driver), to remotely control device 10 and/or devices 18 linked thereto. *The user can receive appliance information from the car interface which receives it from the server and can remotely control the devices.

a sixth operation that determines the unique characteristics of the additional home appliance according to the acquisition of the additional home appliance information, [Reddy 0103] “Extrinsic information 122 can be used to interpret data received from a device, to determine a characteristic of the environment near the device (e.g., outside a structure that the device is enclosed in), to determine services or products available to the user,” *extrinsic information is the unique characteristics of the appliances.” [0044] “When plugged in, an appliance can announce itself to the smart-home network, such as by indicating what type of appliance it is, and it can automatically integrate with the controls of the smart-home. Such communication by the appliance to the smart home can be facilitated by any wired or wireless communication protocols known by those having ordinary skill in the art.” * the smart-home network is the appliance identificator as it can identify any appliance that is added to the network.
and defines an area where the robot cleaner will obtain updated internal image and updated SLAM information in the home based on the unique characteristics; [Lee 0044] “The basic map data may include a map indicating the region where the robotic cleaning apparatus 1000 is allowed to travel in the cleaning space” *the basic map defines the area that will be imaged by the robot. [Lee 0057] “In operation S210, the robotic cleaning apparatus 1000 may generate object information regarding an object in the cleaning space. While traveling in the cleaning space, the robotic cleaning apparatus 1000 may capture an image of the object in the cleaning space a plurality of times using a camera of the robotic cleaning apparatus 1000” *the generated object information is the unique characteristics of each object in the cleaning space. As taught in claim 1 the SLAM info of the cleaning space is continuously collected.

a seventh operation that receives the updated internal image and the updated SLAM information only for an area defined by the sixth operation from the robot cleaner; [US 20150370272 A1 Reddy 0068] “the central server or cloud-computing system (device service) 64 or some other device could automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house).” *Examiner interprets SLAM info to also be the map construction of the house; [Santarone 15] “An Augmented Virtual Model is created in a virtual environment that exists parallel to physical embodiments of the Augmented Virtual Model in a physical environment. Details of one or more physical structures and other features within a real estate parcel are generated and quantified and represented in the Augmented Virtual Model. The Augmented Virtual Model exists in parallel to a physical structure in that the AVM includes virtual representations of physical structures and additionally receives and aggregates data relevant to the structures.” *Santarone teaches converting 2D to 3D drawing based on appliances in environment. It has already been established that the map holds more the one appliance at a time.




and a ninth operation that updates the virtual home information by reflecting the location and state of the additional home appliance to the 3D drawing. [0057] “the robotic cleaning apparatus 1000 may capture an image of the object in the cleaning space a plurality of times using a camera of the robotic cleaning apparatus 1000. The robotic cleaning apparatus 1000 may generate the object information using a plurality of images generated through capturing of the object. The object information, which indicates an attribute of the object, e.g., a type of the object, a size of the object, a position of the object, etc. The object may include things, for example, and without limitation, furniture, a home appliance, a living tool, etc., in the cleaning space.” *position info is location and type of object is the state. Internal image is captured image; plurality of images corresponds to SLAM info as the images are taken over time for accuracy.

Reddy does not teach, however Lee teaches: an eighth operation that identifies the location and state of the additional home appliance based on the updated internal image and the updated SLAM information provided from the seventh operation; and a ninth operation that updates the virtual home information by reflecting the location and state of the additional home appliance to the 3D drawing. [US 20150370272 A1 Reddy 0068] “the central server or cloud-computing system (device service) 64 or some other device could automatically determine the routes using uploaded maps, diagrams, architectural drawings of the smart-home house, as well as using a map generated based on positional information obtained from the nodes of the mesh network (e.g., positional information from the devices is used to construct a map of the house).” *Examiner interprets SLAM info to also be the map construction of the house; 

It would have been obvious for one of ordinary skills to modify the teachings of obtaining an image of the appliances as taught by Reddy with obtaining the SLAM info by updating with new info and using that info to identify the location and state of the appliances. This modification would have been done to constantly keep the user aware of what each appliance is doing allowing for a smoother human machine interaction and better control of the home.


Regarding Claim 19:
Reddy teaches: A computer readable recording medium recording a virtual home service program [Reddy 0034] “The memory device 20 may store instructions to execute on the processor 22. In one example, the memory device 20 may include an article of manufacture such as flash memory, a hard drive, random access memory, or the like. The processor 22 may include a general-purpose processor that carries out computer code stored in the memory device 20”, 



Reddy does not teach, however Santarone [US 10025887 B1 15]  teaches: 



and obtaining a 3D drawing by converting the design drawing; Santarone [15] “An Augmented Virtual Model is created in a virtual environment that exists parallel to physical embodiments of the Augmented Virtual Model in a physical environment. Details of one or more physical structures and other features within a real estate parcel are generated and quantified and represented in the Augmented Virtual Model. The Augmented Virtual Model exists in parallel to a physical structure in that the AVM includes virtual representations of physical structures and additionally receives and aggregates data relevant to the structures.” *The augmented virtual model is the virtual home implementator. 


 “a means for obtaining an internal image and SLAM information in the home, and identifying the location and state of the home appliance based on the internal image and the SLAM information; and a means for generating virtual home information by reflecting the location and state of the home appliance to the 3D drawing, wherein the virtual home information is provided to the vehicle apparatus as the data for supporting the virtual home interface. [Santarone 18] “Geolocation and direction will be used to access virtual reality representations of a home including actual “as built imagery” incorporated into the design model that accurately indicates locations and types of features and also provide images or other captured data. Exemplary data may include as built locations of structural components (studs, headers, doorways, windows, rafters etc.); HVAC, electrical, plumbing, appliances, equipment, etc.” * The locations and type of features are the virtual home info which are incorporated into the virtual reality. [20] “Aspects of the Augmented Virtual Model may be presented via a user interface that may display on a tablet or other flat screen”; * the interface is the vehicle apparatus which receives the virtual home info.

It would have been obvious for one of ordinary skills to modify the teachings of providing the virtual home info to the vehicle apparatus as taught by Reddy with the teachings of reflecting the location and state of the home appliance to the 3D drawing as taught by Santarone. This modification would have been done to ensure that the 3D map has all the necessary information for the user to properly control the appliances.

	
Reddy does not teach, however Goote teaches: using a robot cleaner for providing data for supporting a virtual home interface to a vehicle apparatus for providing the virtual home interface for controlling an operation of a home appliance installed in a home, [Goote 0020] “The remote control system 22 may include a first in-vehicle device, shown as a mobile electronic device 24, generally located inside a vehicle 26. In alternative embodiments, the first in-vehicle device may be integrated within vehicle equipment such as, for example, a center control console, an overhead console, and the like. The mobile electronic device 24 connects to the internet 14 through a cellular telephone tower 28 or through other known means such as Wi-Fi. The mobile electronic device 24 may be a smartphone, tablet, or the like, or may alternatively be a dedicated device integrated with the vehicle or portable in nature.”
It would have been obvious for one of ordinary skills to modify the computer readable recording medium recording a virtual home service program as taught by Reddy with controlling the home appliance through the interface as taught by Goote. This modification would have been made in order to improve human machine interaction and allow the user to send commands quickly and efficiently.

Reddy does not teach, however Lee teaches: 
comprising: a means for obtaining a design drawing of the home based on user identification information of the home appliance, US 20200218274 A1 Lee: [0077] In operation S510, the robot cleaning apparatus 1000 may acquire reference map data corresponding to the user's address. For example, the robot cleaning apparatus 1000 may obtain a floor plan of an apartment corresponding to the user's address. The robot cleaning apparatus 1000 may extract reference map data corresponding to a user's address from a memory or receive from a server.
It would have been obvious for one of ordinary skills to modify the teachings of collecting the design drawing in the home as taught by Reddy with basing the design drawing on the user identification information (address) as taught by Lee. This modification would have been made in order to ensure that design obtained is actually related to the desired location/house. (Lee [0119]: “Once the user's address is input through the GUI of FIG. 16, the reference map corresponding to the input user's address may be provided to the robotic cleaning apparatus”)

Allowable Subject Matter
Claim [9 and 18] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It is a novel and non-obvious claim that one in the art could not have anticipated. Examiner was unable to match limitations with nay prior arts. PE2E search has been performed on the limitations but the limitation of the user telling the robot where to image through the interface could not be found. Prior arts were determined that taught the interface receiving information about the robot’s location and imaging but not the user instructing the robot where to go remotely. The same objection is applied to claim 18 provided below.


Regarding Claim 9:
The virtual home service apparatus of claim 5, wherein the user interface provides an interface for receiving an area designation signal that designates an area where the robot cleaner will obtain updated internal image and updated SLAM information in the home, wherein the home appliance identificator defines an area where the robot cleaner will obtain the updated internal image and the updated SLAM information in the home based on the area designation signal input through the user interface, obtains the updated internal image and the updated SLAM information through the communicator, and identifies the location and state of the additional home appliance based on the obtained updated internal image and updated SLAM information, wherein the robot cleaner provides the updated internal image and the updated SLAM information only for the area defined by the home appliance identificator to the communicator, and wherein the virtual home implementator updates the virtual home information by reflecting the location and state of the additional home appliance to the 3D drawing.

Regarding Claim 18: The virtual home service method of claim 14, further comprising: a tenth operation that provides an interface for receiving an area designation signal that designates an area where the robot cleaner will obtain updated internal image and updated SLAM information in the home; an eleventh operation that defines an area where the robot cleaner will obtain the updated internal image and the updated SLAM information in the home based on the area designation signal input through the user interface; a twelfth operation that receives the updated internal image and the updated SLAM information only for the area defined in the eleventh operation from the robot cleaner; a thirteenth operation that identifies the location and state of the additional home appliance based on the updated internal image and the updated SLAM information provided from the twelfth operation; and  53Attorney Docket No.: 48905-0009001 Client Ref.: LGPA-0079608 .00/LJS/YJSHIN ; 19AND195US02 a fourteenth operation that updates the virtual home information by reflecting the location and state of the additional home appliance to the 3D drawing.


Conclusion

The virtual home service method of claim 14, further comprising: a tenth operation that provides an interface for receiving an area designation signal that designates an area where the robot cleaner will obtain updated internal image and updated SLAM information in the home; an eleventh operation that defines an area where the robot cleaner will obtain the updated internal image and the updated SLAM information in the home based on the area designation signal input through the user interface; a twelfth operation that receives the updated internal image and the updated SLAM information only for the area defined in the eleventh operation from the robot cleaner; a thirteenth operation that identifies the location and state of the additional home appliance based on the updated internal image and the updated SLAM information provided from the twelfth operation; and  53Attorney Docket No.: 48905-0009001 Client Ref.: LGPA-0079608 .00/LJS/YJSHIN ; 19AND195US02 a fourteenth operation that updates the virtual home information by reflecting the location and state of the additional home appliance to the 3D drawing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ACHAIA H RUBEN ABUL whose telephone number is (571)272-5607. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ACHAIA H RUBEN ABUL/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664